UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2009 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-17039 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) COLORADO 84-0467208 (State of Incorporation) (I.R.S. Employer Identification Number) 850 EAST ANDERSON LANE AUSTIN, TEXAS 78752-1602 (512) 836-1010 (Address of Principal Executive Offices) (Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated file" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ As of November 5, 2009, the number of shares of Registrant's common stock outstanding was:Class A – 3,425,966 andClass B - 200,000. TABLE OF CONTENTS Page Part I.Financial Information: 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets 3 September 30, 2009 (Unaudited) and December 31, 2008 Condensed Consolidated Statements of Earnings 5 For the Three Months Ended September 30, 2009 and 2008 (Unaudited) Condensed Consolidated Statements of Earnings 6 For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) Condensed Consolidated Statements of Comprehensive Income (Loss) 7 For the Three Months Ended September 30, 2009 and 2008 (Unaudited) Condensed Consolidated Statements of Comprehensive Income (Loss) 8 For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) CondensedConsolidated Statements of Stockholders' Equity 9 For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) Condensed ConsolidatedStatements of Cash Flows 11 For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) Notes to Condensed Consolidated Financial Statements (Unaudited) 13 Item 2.Management's Discussion and Analysis of 46 Financial Condition and Results of Operations Item 3.Quantitativeand Qualitative Disclosures About Market Risk 72 Item 4.Controls andProcedures 73 Part II.Other Information: 73 Item 1. Legal Proceedings 73 Item 1A.Risk Factors 73 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 73 Item 6. Exhibits 73 Signatures 74 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September 30, December 31, ASSETS 2009 2008 Investments: Securities held to maturity, at amortized cost (fair value: $4,259,696 and $3,727,353) $ 4,082,605 3,831,417 Securities available for sale, at fair value (cost: $1,963,559 and $1,904,053) 2,033,249 1,745,266 Mortgage loans, net of allowance for possible losses ($3,577 and $4,587) 88,986 90,733 Policy loans 75,916 79,277 Derivatives, index options 66,987 11,920 Other long-term investments 33,809 14,168 Total investments 6,381,552 5,772,781 Cash and short-term investments 35,669 67,796 Deferred policy acquisition costs 624,377 701,984 Deferred sales inducements 116,883 120,955 Accrued investment income 72,005 64,872 Federal income tax receivable - 1,820 Other assets 63,280 56,272 $ 7,293,766 6,786,480 See accompanying notes to condensed consolidated financial statements. 3 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) September 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY 2009 2008 LIABILITIES: Future policy benefits: Traditional life and annuity contracts $ 135,186 137,530 Universal life and annuity contracts 5,764,603 5,424,968 Other policyholder liabilities 129,771 131,963 Federal income tax liability: Current 14,162 - Deferred 46,236 26,506 Other liabilities 105,284 79,300 Total liabilities 6,195,242 5,800,267 COMMITMENTS AND CONTINGENCIES (Notes 5 and 8) STOCKHOLDERS’ EQUITY: Common stock: Class A - $1 par value; 7,500,000 shares authorized; 3,425,966 and 3,425,966 issued and outstanding in 2009 and 2008 3,426 3,426 Class B - $1 par value; 200,000 shares authorized, issued, and outstanding in 2009 and 2008 200 200 Additional paid-in capital 36,680 36,680 Accumulated other comprehensive income (loss) 14,959 (65,358 ) Retained earnings 1,043,259 1,011,265 Total stockholders’ equity 1,098,524 986,213 $ 7,293,766 6,786,480 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended September 30, 2009 and 2008 (Unaudited) (In thousands, except per share amounts) 2009 2008 Premiums and other revenue: Traditional life and annuity premiums $ 3,707 4,057 Universal life and annuity contract charges 37,683 32,885 Net investment income 116,276 69,582 Other revenues 5,086 3,056 Net realized investment gains (losses): Total other-than-temporary impairment (“OTTI”) losses (4,666 ) (21,635 ) Portion of OTTI losses recognized in other comprehensive income 4,572 - Net OTTI losses recognized in earnings (94 ) (21,635 ) Other net investment gains 151 15 Total net realized investment gains (losses) 57 (21,620 ) Total revenues 162,809 87,960 Benefits and expenses: Life and other policy benefits 19,965 10,794 Amortization of deferred policy acquisition costs and deferred sales inducements 28,436 37,188 Universal life and annuity contract interest 80,608 38,339 Other operating expenses 36,426 17,905 Total benefits and expenses 165,435 104,226 Loss before Federal income taxes (2,626 ) (16,266 ) Provision (benefit) for Federal income taxes: Current 18,036 3,488 Deferred (19,548 ) (9,954 ) Total Federal income taxes (1,512 ) (6,466 ) Net loss $ (1,114 ) (9,800 ) Basic Loss Per Share: Class A $ (0.32 ) (2.78 ) Class B $ (0.16 ) (1.39 ) Diluted Loss Per Share: Class A $ (0.32 ) (2.78 ) Class B $ (0.16 ) (1.39 ) See accompanying notes to condensed consolidated financial statements. 5 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) (In thousands, except per share amounts) 2009 2008 Premiums and other revenues: Traditional life and annuity premiums $ 12,227 12,575 Universal life and annuity contract charges 115,116 98,696 Net investment income 280,625 201,290 Other revenues 12,187 9,348 Net realized investment gains (losses): Total other-than-temporary impairment (“OTTI”) losses (11,796 ) (23,085 ) Portion of OTTI losses recognized in other comprehensive income 6,395 - Net OTTI losses recognized in earnings (5,401 ) (23,085 ) Other net investment gains 279 1,154 Total net realized investment losses (5,122 ) (21,931 ) Total revenues 415,033 299,978 Benefits and expenses: Life and other policy benefits 43,241 28,905 Amortization of deferred policy acquisition costs and deferred sales inducements 84,933 93,699 Universal life and annuity contract interest 173,525 98,511 Other operating expenses 65,770 45,962 Total benefits and expenses 367,469 267,077 Earnings before Federal income taxes 47,564 32,901 Provision (benefit) for Federal income taxes: Current 39,041 15,307 Deferred (24,233 ) (5,194 ) Total Federal income taxes 14,808 10,113 Net earnings $ 32,756 22,788 Basic Earnings Per Share: Class A $ 9.29 6.47 Class B $ 4.65 3.23 Diluted Earnings Per Share: Class A $ 9.28 6.42 Class B $ 4.65 3.23 See accompanying notes to condensed consolidated financial statements. 6 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Three Months Ended September 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Net loss $ (1,114 ) (9,800 ) Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized gains (losses) on securities: Net unrealized holding gains (losses) arising during period 37,279 (34,258 ) Reclassification adjustment for net amounts included in net earnings (17 ) 11,707 Amortization of net unrealized gains related to transferred securities 6 11 Net unrealized gains (losses) on securities 37,268 (22,540 ) Foreign currency translation adjustments 79 (8 ) Benefit plans: Amortization of net prior service cost and net gain 411 342 Other comprehensive income (loss) 37,758 (22,206 ) Comprehensive income (loss) $ 36,644 (32,006 ) See accompanying notes to condensed consolidated financial statements. 7 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Net earnings $ 32,756 22,788 Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized gains (losses) on securities: Net unrealized holding gains (losses) arising during period 76,792 (49,353 ) Reclassification adjustment for net amounts included in net earnings 2,855 11,097 Amortization of net unrealized losses related to transferred securities (38 ) (3 ) Net unrealized gains (losses) on securities 79,609 (38,259 ) Foreign currency translation adjustments (19 ) (150 ) Benefit plans: Amortization of net prior service cost and net gain 1,234 1,026 Other comprehensive income (loss) 80,824 (37,383 ) Comprehensive income (loss) $ 113,580 (14,595 ) See accompanying notes to condensed consolidated financial statements. 8 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Common stock: Balance at beginning of period $ 3,626 3,622 Shares exercised under stock option plan - 4 Balance at end of period 3,626 3,626 Additional paid-in capital: Balance at beginning of period 36,680 36,236 Shares exercised under the stock option plan - 444 Balance at end of period 36,680 36,680 Accumulated other comprehensive income (loss): Unrealized gains (losses) on non-impaired securities: Balance at beginning of period (53,770 ) 1,184 Change in unrealized gains (losses) during period 81,514 (38,259 ) Balance at end of period 27,744 (37,075 ) Unrealized losses on impaired held to maturity securities: Balance at beginning of period - - Cumulative effect of change in accounting principle (See Note 3) (507 ) - Amortization 29 - Other-than-temporary impairments (1,446 ) - Balance at end of period (1,924 ) - Unrealized losses on impaired available for sale securities: Balance at beginning of period - - Other-than-temporary impairments (570 ) - Recoveries 82 - Balance at end of period (488 ) - Foreign currency translation adjustments: Balance at beginning of period 2,966 3,078 Change in translation adjustments during period (19 ) (150 ) Balance at end of period 2,947 2,928 Benefit plan liability adjustment: Balance at beginning of period (14,554 ) (11,327 ) Amortization of net prior service cost and net gain 1,234 1,026 Balance at end of period (13,320 ) (10,301 ) Accumulated other comprehensive income (loss) at end of period 14,959 (44,448 ) Continued on next page 9 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY, CONTINUED For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) (In thousands) Retained earnings: Balance at beginning of period 1,011,265 978,892 Cumulative effect of change in accounting principle, net of tax (See Note 3) 507 - Net earnings 32,756 22,788 Stockholder dividends (1,269 ) (1,269 ) Balance at end of period 1,043,259 1,000,411 Total stockholders' equity $ 1,098,524 996,269 See accompanying notes to condensed consolidated financial statements. 10 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Cash flows from operating activities: Net earnings $ 32,756 22,788 Adjustments to reconcile net earnings to net cash from operating activities: Universal life and annuity contract interest 173,525 98,511 Surrender charges and other policy revenues (45,205 ) (30,324 ) Realized losses on investments 5,122 21,931 Accrual and amortization of investment income (3,385 ) (3,715 ) Depreciation and amortization (335 ) 786 (Increase) decrease in value of derivatives (61,896 ) 52,824 (Increase) decrease in deferred policy acquisition and sales inducement costs (20,511 ) 14,508 Increase in accrued investment income (7,133 ) (2,496 ) (Increase) decrease in other assets (8,457 ) 991 Decrease in liabilities for future policy benefits (2,344 ) (694 ) Increase in other policyholder liabilities 28,201 8,678 Increase in Federal income tax liability (7,159 ) (368 ) Increase in other liabilities 37,213 11,116 Other 5 844 Net cash provided by operating activities 120,397 195,380 Cash flows from investing activities: Proceeds from sales of: Securities held to maturity - - Securities available for sale 15,612 1,522 Other investments 1,118 5,382 Proceeds from maturities and redemptions of: Securities held to maturity 757,842 417,933 Securities available for sale 75,592 190,284 Derivatives, index options 38,131 - Purchases of: Securities held to maturity (953,502 ) (493,363 ) Securities available for sale (220,912 ) (190,039 ) Other investments (51,299 ) (47,195 ) Principal payments on mortgage loans 6,676 12,308 Cost of mortgage loans acquired (6,049 ) (6,046 ) Decrease in policy loans 3,361 2,835 Other - (4,316 ) Net cash used in investing activities (333,430 ) (110,695 ) (Continued on next page) 11 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED For the Nine Months Ended September 30, 2009 and 2008 (Unaudited) (In thousands) 2009 2008 Cash flows from financing activities: Deposits to account balances for universal life and annuity contracts $ 611,163 346,119 Return of account balances on universal life and annuity contracts (430,243 ) (441,195 ) Issuance of common stock under stock option plan - 448 Net cash provided by (used in) financing activities 180,920 (94,628 ) Effect of foreign exchange (14 ) (412 ) Net decrease in cash and short-term investments (32,127 ) (10,355 ) Cash and short-term investments at beginning of period 67,796 45,206 Cash and short-term investments at end of period $ 35,669 34,851 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for: Interest $ 30 30 Income taxes 22,757 10,504 Noncash operating activities: Net change in deferral of sales inducements 15,984 13,148 See accompanying notes to condensed consolidated financial statements. 12 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)CONSOLIDATION AND BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles ("GAAP") for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for annual financial statements. In the opinion of management, the accompanying condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of National Western Life Insurance Company and its subsidiaries (“Company”) as of September 30, 2009, and the results of its operations and its cash flows for the three and nine months ended September 30, 2009 and 2008. The results of operations for the nine months ended September 30, 2009 and 2008 are not necessarily indicative of the results to be expected for the full year. It is recommended that these condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2008 accessible free of charge through the Company's internet site at www.nationalwesternlife.com or the Securities and Exchange Commission internet site at www.sec.gov. The condensed consolidated balance sheet at December 31, 2008, has been derived from the audited consolidated financial statements as of that date. Certain amounts in the prior year condensed consolidated financial statements have been reclassified to conform to the current year presentation. The accompanying condensed consolidated financial statements include the accounts of National Western Life Insurance Company and its wholly-owned subsidiaries: The Westcap Corporation, NWL Investments, Inc., NWL Services, Inc., NWL Financial, Inc., and Regent Care San Marcos Holdings, LLC. All significant intercorporate transactions and accounts have been eliminated in consolidation. The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities, and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates in the accompanying condensed consolidated financial statements include (1) liabilities for future policy benefits, (2) valuation of derivative instruments, (3) recoverability and amortization of deferred policy acquisition costs, (4) commitments and contingencies, (5) valuation allowances for deferred tax assets, (6) other-than-temporary impairment losses on debt securities, and (7) valuation allowances for mortgage loans and real estate. (2)NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board (“FASB”) issued new guidance to provide a single definition of fair value, a framework for measuring fair value, and required additional disclosure about the use of fair value to measure assets and liabilities.The Company adopted it for its reporting of financial assets and financial liabilities on January 1, 2008.The effective date for implementation to non financial assets and non financial liabilities was delayed by the FASB until the first reporting period after November 15, 2008.The Company adopted this portion of the guidance effective January 1, 2009.The adoption of fair value measurements did not have a material impact on the Company’s consolidated financial statements and results of operations. In December 2007, the FASB issued new guidance establishing accounting and reporting standards for entities that have equity investments that are not attributable directly to the parent, called noncontrolling interests or minority interests. More specifically, the guidance addresses where and how to report noncontrolling interests in the consolidated statements of financial position and operations, how to account for changes in noncontrolling interests and provides disclosure requirements. The Company adopted it effective January 1, 2009 and it did not have a material impact on the Company’s consolidated financial condition and results of operations. In December 2007, the FASB issued new guidance establishing how an entity accounts for the identifiable assets acquired, liabilities assumed, and any noncontrolling interests acquired, how to account for goodwill acquired and determines what disclosures are required as part of a business combination, and it applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company adopted it effective January 1, 2009 and it did not have an impact on the Company’s consolidated financial condition or results of operations. Continued on Next Page 13 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) In March 2008, the FASB issued new guidance to require companies with derivative instruments to disclose information about how and why an entity uses derivative instruments, how derivative instruments and related hedged items are accounted for, and how derivative instruments and related hedged items affect an entity’s financial position, financial performance and cash flows. This guidance became effective for financial statements issued for fiscal years beginning after November 15, 2008.The Company adopted it on January 1, 2009 with no material impact on the consolidated financial statements.Please see Note 10 – Fair Value Measurements for additional information pertaining to this guidance. In September 2008, the FASB issued new guidance establishing disclosure requirements by entities that assume credit risk through the sale of credit derivatives, including credit derivatives embedded in a hybrid instrument, to enable users of financial statements to assess the potential effect on its financial position, financial performance, and cash flows from these credit derivatives, and requires additional disclosure about the current status of the payment/performance risk of a guarantee. The Company adopted the guidance effective January 1, 2009 and it did not have a material effect on the Company’s consolidated financial condition and results of operations. In December 2008, the FASB issued new guidance which requires information to be disclosed on an annual basis pertaining to postretirement benefit plan assets.
